DETAILED ACTION
Claim(s) 1-47 are presented for examination.
Claim(s) 1-24 are canceled.
Claim(s) 25-47 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
As required by M.P.E.P.201.14(c), acknowledgement is made to applicant’s claim for priority based on application(s) PCT/SE2018/051166 submitted on November 16th, 2017.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on (May 1st, 2020); (October 2nd, 2020); (January 13th, 2021); and (June 23rd, 2021) follow the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e. “BEARER SETUP AND ESTABLISHMENT USING TUNNEL ENDPOINT IDENIFIERS (TEIDs)”). 

The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(2) the claimed invention was described in a patent issued under section 151 , or in an application for patent published or deemed published under section 122(b) , in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25, 35 and 36 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by FUTAKI et al. (US 2021/0297916 A1) hereinafter “FUTAKI”.

Regarding Claims 25 and 36,
	Futaki discloses a central unit-control plane entity (CU-CP) [see fig. 14, pg. 13, ¶177 lines 1-11, a core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”], of a network node for a wireless network [see fig. 14, pg. 13, ¶177 lines 1-11, communicating with network nodes (e.g., RAN nodes or other core network nodes)], configured to allocating tunnel endpoint identifiers (TEIDs) [see pg. 2, ¶9 lines 1-3; pg. 6, ¶90 lines 1-16, to perform an EPS-bearer-level allocation procedure], the CU-CP [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”] comprising:
	processing circuitry [see fig. 14, pg. 13, ¶177 lines 1-11, a processor “1402”]; and
	memory operable to store computer-executable instructions that [see fig. 14, pg. 13, ¶177 lines 1-11, a memory “1403” storing program data], when executed by the processing circuitry [see fig. 14, pg. 13, ¶177 lines 1-11, during an implementation by the processor “1402”], configure the CU-CP to [see fig. 14, pg. 13, ¶177 lines 1-11, trigger the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5” to]:
[see fig. 5: Step “501”, pg. 9, ¶117 lines 4-9, receive], from a central unit-user plane entity (CU-UP) of the network node [see fig. 5: Step “501”, pg. 9, ¶117 lines 4-9, from a source LTE eNB “2”], at least one uplink TEID (UL TEID) associated with a data radio bearer (DRB) [see fig. 5: Step “501”, pg. 6, ¶90 lines 1-16; pg. 9, ¶117 lines 4-9, a “Handover Required” message for starting a handover of the UE “1” from the bearer-based network (LTE) to the bearer-less network (5G)];
	send [see fig. 5: Step “502”, pg. 9, ¶118 lines 1-5, send], to a distributed unit (DU) associated with the network node [see fig. 5: Step “502”, pg. 9, ¶118 lines 1-5, to the target NR NB “3”], the at least one UL TEID associated with the DRB [see fig. 5: Step “502”, pg. 6, ¶90 lines 1-16; pg. 9, ¶118 lines 1-5, a (NR) “Handover Request” message containing flow information related to at least one session to be established for the UE “1” in the bearer-less network];
	receive [see fig. 5: Step “503”, pg. 9, ¶119 lines 1-8, receive], from the DU [see fig. 5: Step “503”, pg. 9, ¶119 lines 1-8, from the target NR NB “3”], at least one downlink TEID (DL TEID) associated with the DRB [see fig. 5: Step “503”, pg. 6, ¶90 lines 1-16; pg. 9, ¶119 lines 1-8, a (NR) “Handover Request Acknowledge” message containing a Target to Source Transparent Container containing radio resource configuration information needed by the UE “1” to establish a radio connection associated with the bearer-less network]; and
	send [see fig. 5: Step “504”, pg. 9, ¶120 lines 1-4, send], to the CU-UP [see fig. 5: Step “504”, pg. 9, ¶120 lines 1-4, to the source LTE eNB “2”], the at least one DL TEID associated with the DRB [see fig. 5: Step “504”, pg. 6, ¶90 lines 1-16; pg. 9, ¶120 lines 1-4, a “Handover Command” message containing the Target to Source Transparent Container].

Regarding Claim 35,
	Futaki discloses a non-transitory [see fig. 14, pg. 13, ¶177 lines 1-11, a memory “1403”], computer readable medium storing computer-executable instructions that [see fig. 14, pg. 13, ¶177 lines 1-11, the memory “1403” storing program data], when executed by processing circuitry associated with a central unit-control plane entity (CU-CP) of a network node [see fig. 14, pg. 13, ¶177 lines 1-11, during an implementation by the processor “1402”], configure the CU-CP [see fig. 14, pg. 13, ¶177 lines 1-11, trigger the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”] to perform operations corresponding to the method of claim 25 [see pg. 2, ¶9 lines 1-3; pg. 6, ¶90 lines 1-16, to perform an EPS-bearer-level allocation procedure].

Claims 46 and 47 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Minokuchi et al. (US 2020/0053814 A1) hereinafter “Minokuchi”.
	
Regarding Claim 46,
	Minokuchi discloses a method for allocating tunnel endpoint identifiers (TEIDs) by a network node in a wireless network [see fig. 7, pg. 5, ¶94 lines 1-6, a sequence for establishing an EPS bearer (NGS bearer) based on a control plane (C plane) in a radio communication system “10”], the method [see fig. 7, pg. 5, ¶94 lines 1-6, the sequence for establishing the EPS bearer (NGS bearer)] comprising: 
	sending [see fig. 7: Step(s) “1” & “2”, pg. 5, ¶96 lines 1-5, transmitting], by a Central Unit-Control Plane entity (CU-CP) of the network node [see fig. 7: Step(s) “1” & “2”, pg. 5, ¶96 lines 1-5, by a CN-CP “400” provided in the VPLMN], a bearer setup request to a Central Unit-User Plane entity (CU-UP) of the network node [see fig. 7: Step(s) “1” & “2”, pg. 5, ¶96 lines 1-5, a Session Establishment Request to a CN-UP “300” and transmit a Create Session Request (Bearer id) to a CN-CP “410” provided in the HPLMN, for establishing a session]; 
	receiving [see fig. 7: Step “3”, pg. 5, ¶97 lines 1-7, receiving], by the CU-CP from the CU-UP [see fig. 7: Step “2”, pg. 5, ¶97 lines 1-7, from the CN-CP “410” provided in the HPLMN], a bearer setup response comprising at least one uplink tunnel endpoints identifier (UL TEID) per bearer [see fig. 7: Step “3”, pg. 5, ¶97 lines 1-7, a create session response for establishing the EPS bearer (E-RAB) corresponding to multiple FPIs (FPI=1, 2); the TEID value (TEID=1) of the PDN tunnel on the CN-UP 300 side; and the ID (Bearer ID=aaa) of the EPS bearer]; 
	sending [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, transmitting], by the CU-CP to a distributed unit (DU) associated with the network node [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, by the CN-CP “400” to a MeNB “210”], a context setup request comprising the at least one UL TEID per bearer [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, a E-RAB setup request for performing Dual Connectivity (DC) with a SeNB “220”]; 
	receiving [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, receiving], by the CU-CP from the DU [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, by the CN-CP “400” from the MeNB “210”], a context setup response that includes at least one downlink tunnel endpoints identifier (DL TEID) per bearer [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, a E-RAB setup response including a Bearer ID of the EPS bearer]; 
	sending [see fig. 7: Step “10”, pg. 5, ¶103 lines 1-5, transmitting], by the CU-CP to the CU-UP [see fig. 7: Step “10”, pg. 5, ¶103 lines 1-5, by the CN-CP “400” to the CN-UP “300”], a bearer modification request that includes the at least one DL TEID per bearer as received from the DU [see fig. 7: Step “10”, pg. 5, ¶103 lines 1-5, a Session Modification Request based on the received E-RAB setup response]; and 
	receiving [see fig. 7: Step “10”, pg. 5, ¶104 lines 1-7, establishing], by the CU-CP from the CU-UP [see fig. 7: Step “10”, pg. 5, ¶104 lines 1-7, by the CN-UP “300], a bearer modification response [see fig. 7: Step “10”, pg. 5, ¶104 lines 1-7, the EPS bearer based on the received Session Modification Request].

Regarding Claim 47,
	Minokuchi discloses a network node [see fig. 13, pg. 8, ¶158 lines 4-11, a CN-CP “400”], for a wireless network [see fig. 7, pg. 5, ¶94 lines 1-6, in a radio communication system “10”],  [see fig. 7, pg. 5, ¶94 lines 1-6, establishing an EPS bearer (NGS bearer)], the network node [see fig. 13, pg. 8, ¶158 lines 4-11, the CN-CP “400”] comprising: 
	processing circuitry [see fig. 13, pg. 8, ¶158 lines 4-11, a processor “1001”]: and 
	memory operable to store computer-executable instructions that [see fig. 13, pg. 8, ¶158 lines 4-11, a memory “1002” storing program data], when executed by the processing circuitry [see fig. 13, pg. 8, ¶158 lines 4-11, during an implementation by the processor “1001”], configure the network node to perform operations corresponding to the method of claim 46 [see fig. 7, pg. 5, ¶94 lines 1-6, trigger the sequence for establishing the EPS bearer (NGS bearer) based on a control plane (C plane) in the radio communication system “10”].

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 26-32, 34, 37-43 and 45 are rejected under 35 U.S.C. § 103 as being unpatentable over Futaki in view of Minokuchi.

Regarding Claims 26 and 37,
	Futkaki discloses the CU-CP of claim 36 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein “the at least one UL TEID and the at least one DL TEID are exchanged sequentially, such that the at least one UL TEID is received from the CU-UP and sent to the DU before the at least one DL TEID is received from the DU and sent to the CU-UP”.
	However Minokuchi discloses the at least one UL TEID and the at least one DL TEID are exchanged sequentially [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, receiving by the CN-CP “400”, the E-RAB setup response including the Bearer ID of the EPS bearer from the MeNB “210”], such that the at least one UL TEID is received from the CU-UP and sent to the DU before the at least one DL TEID is received from the DU and sent to the CU-UP [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, after sending the E-RAB setup request for performing Dual Connectivity (DC) with a SeNB “220” (S4 to S8) by the CN-CP “400” to a MeNB “210”].
[see Minokuchi pg. 7, ¶153 lines 1-3].

Regarding Claims 27 and 38,
	Futkaki discloses the CU-CP of claim 37 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein execution of the instructions by the processing circuitry further configures “the CU-CP to send a bearer setup request to the CU-UP, wherein the at least one UL TEID associated with the DRB is received from the CU-UP in a bearer set up response”.
	 However Minokuchi discloses wherein execution of the instructions by the processing circuitry further configures the CU-CP to send a bearer setup request to the CU-UP [see fig. 7: Step(s) “1” & “2”, pg. 5, ¶96 lines 1-5, transmitting, by the CN-CP “400” provided in the VPLM, a Session Establishment Request to a CN-UP “300” and also transmit a Create Session Request to a CN-CP “410” provided in the HPLMN, for establishing a session (S1 to S3)], wherein the at least one UL TEID associated with the DRB is received from the CU-UP in a bearer set up response [see fig. 7: Step “3”, pg. 5, ¶97 lines 1-7, receive, from the CN-CP “410” provided in the HPLMN, a create session response].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein execution of the instructions by the processing circuitry further configures “the CU-CP to send a bearer setup request to the CU-

Regarding Claims 28 and 39,
	Futkaki discloses the CU-CP of claim 37 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein: “the at least one UL TEID associated with the DRB is sent to the DU in a context setup request”; and “the at least one DL TEID associated with the DRB is received from the DU in a context setup response”.
	However Minokuchi discloses the at least one UL TEID associated with the DRB is sent to the DU in a context setup request [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, a E-RAB setup request for performing Dual Connectivity (DC)]; and 
	the at least one DL TEID associated with the DRB is received from the DU in a context setup response [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, a E-RAB setup response including the Bearer ID of the EPS bearer].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein: “the at least one UL TEID associated with the DRB is sent to the DU in a context setup request; and the at least one DL TEID associated with the DRB is received from the DU in a context setup response” as taught by Minokuchi in the system of Futaki for the same motivation as set forth in claim 37.

Regarding Claims 29 and 40,
	Futkaki discloses the CU-CP of claim 37 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein: “the at least one DL TEID associated with the DRB, as received from the DU, is sent to the CU-UP as a bearer modification request; and execution of the instructions by the processing circuitry further configures the CU-CP to receive a bearer modification response from the CU-UP”.
	However Minokuchi discloses the at least one DL TEID associated with the DRB [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, the Bearer ID of the EPS bearer], as received from the DU [see fig. 7: Step “10”, pg. 5, ¶103 lines 1-5, based on the received E-RAB setup response], is sent to the CU-UP as a bearer modification request [see fig. 7: Step “10”, pg. 5, ¶103 lines 1-5, is transmitted using the Session Modification Request]; and 
	execution of the instructions by the processing circuitry further configures the CU-CP to receive a bearer modification response from the CU-UP [see fig. 7: Step “10”, pg. 5, ¶104 lines 1-7, receiving the EPS bearer based on the received Session Modification Request].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the at least one DL TEID associated with the DRB, as received from the DU, is sent to the CU-UP as a bearer modification request; and execution of the instructions by the processing circuitry further configures the CU-CP to receive a bearer modification response from the CU-UP” as taught by Minokuchi in the system of Futaki for the same motivation as set forth in claim 37.

Regarding Claims 30 and 41,
	Futkaki discloses the CU-CP of claim 36 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein “the at least one UL TEID and the at least one DL TEID are exchanged sequentially, such that the at least one DL TEID is received from the DU and sent to the CU-UP before the at least one UL TEID is received from the CU-UP and sent to the DU”.
	However Minokuchi discloses the at least one UL TEID and the at least one DL TEID are exchanged sequentially [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, receiving by the CN-CP “400”, the E-RAB setup response including the Bearer ID of the EPS bearer from the MeNB “210”], such that the at least one DL TEID is received from the DU and sent to the CU-UP before the at least one UL TEID is received from the CU-UP and sent to the DU [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, after sending the E-RAB setup request for performing Dual Connectivity (DC) with a SeNB “220” (S4 to S8) by the CN-CP “400” to a MeNB “210”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the at least one UL TEID and the at least one DL TEID are exchanged sequentially, such that the at least one DL TEID is received from the DU and sent to the CU-UP before the at least one UL TEID is received from the CU-UP and sent to the DU” as taught by Minokuchi in the system of Futaki for the same motivation as set forth in claim 36.

Regarding Claims 31 and 42,
	Futkaki discloses the CU-CP of claim 41 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”]; and executing instructions by the processing circuitry further configures the CU-CP to [see fig. 14, pg. 13, ¶177 lines 1-11, the memory “1403” storing the program data to be implemented by the processor “1402”].
	Futaki does not explicitly teach wherein: execution of the instructions by the processing circuitry further configures the CU-CP to, “before receiving the at least one UL TEID associated with the DRB, send a temporary UL TEID associated with the DRB to the DU in a context setup request; the at least one DL TEID associated with the DRB is received from the DU in a context setup response; the at least one DL TEID associated with the DRB is sent to the CU-UP in a bearer setup request; and the at least one UL TEID associated with the DRB is received from the CU-UP in a bearer setup response”.
	However Minokuchi discloses before receiving the at least one UL TEID associated with the DRB [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, after sending the E-RAB setup request for performing Dual Connectivity (DC) with a SeNB “220” (S4 to S8) by the CN-CP “400” to a MeNB “210”], send a temporary UL TEID associated with the DRB to the DU in a context setup request [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, transmitting, by the CN-CP “400” to a MeNB “210”, a E-RAB setup request for performing Dual Connectivity (DC) with a SeNB “220” (S4 to S8)]; 
	the at least one DL TEID associated with the DRB is received from the DU in a context setup response [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, receiving, by the CN-CP “400” from the MeNB “210”, a E-RAB setup response including a Bearer ID of the EPS bearer]; 
	the at least one DL TEID associated with the DRB is sent to the CU-UP in a bearer setup request [see fig. 7: Step(s) “1” & “2”, pg. 5, ¶96 lines 1-5, transmitting, by the CN-CP “400” provided in the VPLM, a Session Establishment Request to a CN-UP “300” and also transmit a Create Session Request to a CN-CP “410” provided in the HPLMN, for establishing a session (S1 to S3)]; and 
[see fig. 7: Step “3”, pg. 5, ¶97 lines 1-7, receive, from the CN-CP “410” provided in the HPLMN, a create session response].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide execution of the instructions by the processing circuitry further configures the CU-CP to, “before receiving the at least one UL TEID associated with the DRB, send a temporary UL TEID associated with the DRB to the DU in a context setup request; the at least one DL TEID associated with the DRB is received from the DU in a context setup response; the at least one DL TEID associated with the DRB is sent to the CU-UP in a bearer setup request; and the at least one UL TEID associated with the DRB is received from the CU-UP in a bearer setup response” as taught by Minokuchi in the system of Futaki for the same motivation as set forth in claim 41.

Regarding Claims 32 and 43,
	Futkaki discloses the CU-CP of claim 36 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein “the at least one UL TEID associated with the DRB and the at least one DL TEID associated with the DRB are exchanged in parallel between the CU-UP and the DU via the CU-CP”.
	However Minokuchi discloses the at least one UL TEID associated with the DRB and the at least one DL TEID associated with the DRB are exchanged in parallel [see fig. 7: Step “4”, pg. 5, ¶99 lines 1-5, after sending the E-RAB setup request for performing Dual Connectivity (DC) with a SeNB “220” (S4 to S8) by the CN-CP “400” to a MeNB “210”] between the CU-UP and the DU via the CU-CP [see fig. 7: Step “9”, pg. 5, ¶102 lines 1-3, receiving by the CN-CP “400”, the E-RAB setup response including the Bearer ID of the EPS bearer from the MeNB “210”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the at least one UL TEID associated with the DRB and the at least one DL TEID associated with the DRB are exchanged in parallel between the CU-UP and the DU via the CU-CP” as taught by Minokuchi in the system of Futaki for the same motivation as set forth in claim 36.

Regarding Claims 34 and 45
	Futkaki discloses the CU-CP of claim 36 [see fig. 14, pg. 13, ¶177 lines 1-11, the core network node “1400”, mobility management entity (MME) in EPC “4” or control node in NG Core “5”].
	Futaki does not explicitly teach wherein: “the at least one UL TEID comprises a plurality of UL TEIDs, each of the plurality of UL TEIDs being associated with a respective one of a plurality of DRBs, and the at least one of DL TEID comprises a plurality of DL TEIDs, each of the plurality of DL TEIDs being associated with a respective one of the plurality of DRBs”.
	However Minokuchi discloses the at least one UL TEID comprises a plurality of UL TEIDs [see fig(s). 2 & 3, pg. 4, ¶62 lines 1-6, the same identifiers (for example, TEID=1 as described above) are set to NG3 SGW TEIDs (corresponding to the TEIDs 51, 53], each of the plurality of UL TEIDs being associated with a respective one of a plurality of DRBs [see fig. 2, pg. 4, ¶62 lines 1-6, the NGS bearer has two NG3 tunnels (corresponding to the PDN tunnels 41, 42 illustrated in FIG. 2)], and the at least one of DL TEID comprises a plurality of DL TEIDs [see fig. 2, pg. 4, ¶62 lines 1-6, the same identifiers (for example, TEID=1 as described above) are set to NG3 SGW TEIDs (corresponding to the TEIDs 51, 53], each of the plurality of DL TEIDs being associated with a respective one of the plurality of DRBs [see fig. 2, pg. 4, ¶62 lines 1-6, the NGS bearer has two NG3 tunnels (corresponding to the PDN tunnels 41, 42 illustrated in FIG. 2)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the at least one UL TEID comprises a plurality of UL TEIDs, each of the plurality of UL TEIDs being associated with a respective one of a plurality of DRBs, and the at least one of DL TEID comprises a plurality of DL TEIDs, each of the plurality of DL TEIDs being associated with a respective one of the plurality of DRBs” as taught by Minokuchi in the system of Futaki for the same motivation as set forth in claim 36.


Allowable Subject Matter
Claims 33 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent Publication Document No.: Kim (US 2019/0132772 A1); See fig. 5: Step(s) “502”, “503”, “505”, “509”, and “510”, pgs. 4-5, ¶72 -¶86 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469